Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shotts (US 10,119,086) in view of Oehring et al (US 2017/0145918).
1. Shotts discloses a slug catcher skid for comprising: 
	a common gas inlet pipe header (where 192 comes from), a gas inlet pipe (205), integral inlet separator (110), a compressor inlet pipe (545), a compressor discharge pipe (550), a common gas discharge pipe header (where 194 goes to), and a common liquid drain pipe header (where 190 goes to); 
	wherein the common gas inlet pipe header is comprised of flanged connections (though not specifically mentioned, flanged connections are stated as being known as a viable connection in the art and useful for this particular system); 
	wherein the integral inlet separator is sized for gas flow requirements to an individual compressor (Column 14, Lines 32-45 discuss the use of any desired number of compressors) and is further comprised of integral inlet separator drain pipe (210) connecting to the integral inlet separator via a primary liquid drain connection, the integral inlet separator drain pipe connecting the integral inlet separator to the common liquid drain pipe header; 
	wherein the common gas discharge pipe header is comprised of flanged connections (as known in the art); 
	wherein the common liquid drain pipe header is comprised of flanged connections (as known in the art); and 
	whereby a fluid comprised of gas and condensate coming from a well enters the skid through the common gas inlet pipe header and then travels sequentially through the gas inlet pipe into the integral inlet separator whereby the gas is separated from the condensate, the gas then travels from the integral inlet separator to the compressor inlet pipe via the compressor inlet pipe entering the individual compressor via a skid-to-compressor connection (Figures 2-5) and compressed gas is formed, the compressed gas then travels through the compressor discharge pipe to the common gas discharge pipe header and eventually exiting the skid, and whereby the condensate drains into the integral separator drain pipe into the common liquid drain pipe header; and 
wherein the slug catcher skid is only used with one individual compressor (Column 14, Lines 32-45 as mentioned discusses the possibility of only a single compressor).

    PNG
    media_image1.png
    611
    902
    media_image1.png
    Greyscale

Oehring et al (US 2017/0145918) teaches an inlet isolation valve 204.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the concept of an inlet isolation valve as taught by Oehring to the invention of Shotts for the expected benefit of controlling inflow to the skid system.

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679